ACCEPTED
                                                                                           05-14-01196-CR
                                                                                FIFTH COURT OF APPEALS
                                                                                           DALLAS, TEXAS
                                                                                     10/7/2015 11:09:34 AM
                                                                                                LISA MATZ
                                                                                                    CLERK

                               NO. 05-14-01196-CR

RAMON M. PEREZ                            §          IN THE COURT OF APPEALS
                                                                  FILED IN
                                                             5th COURT OF APPEALS
                                                                  DALLAS, TEXAS
vs.                                       §          FOR THE FIFTH
                                                             10/7/2015DISTRICT
                                                                       11:09:34 AM
                                                                    LISA MATZ
THE STATE OF TEXAS                        §                           Clerk
                                                     OF TEXAS AT DALLAS

           STATE’S MOTION TO PRESENT ORAL ARGUMENT

TO THE HONORABLE JUDGES OF SAID COURT:

      THE STATE OF TEXAS, by and through the Criminal District Attorney of

Dallas County, and files this motion pursuant to Tex. R. App. P. 39.1 and requests oral

argument. In support of this motion the State shows the following:

      Appellant requested oral argument on the front cover of his brief. The State was

represented by G. Brian Garrison at the time the State’s response to the appellant’s

brief was filed. Oral argument was waived by the State at that time.

      Since the filing of the State’s response brief, undersigned counsel was assigned

to the above-referenced cause in the place of Mr. Garrison, who is no longer with the

District Attorney’s Office. Undersigned counsel has reviewed the briefs and record in

the above-referenced cause and requests the opportunity to respond to the appellant’s

oral argument.




                                          1
      WHEREFORE, PREMISES CONSIDERED, and pursuant to Tex. R. App. P.

39.1, the State respectfully asks this Court to grant the State’s motion and allow the

State to participate in oral argument.

                                              Respectfully submitted,


SUSAN HAWK                                    /s/ Rebecca D. Ott
Criminal District Attorney                    Rebecca D. Ott
Dallas County, Texas                          Assistant District Attorney
                                              Appellate Division
                                              133 N. Riverfront Boulevard, LB-19
                                              Dallas, Texas 75207-4399
                                              (214) 653-3829
                                              (214) 653-3643FAX
                                              State Bar No. 24074842
                                              rebecca.ott@dallascounty.org

                          CERTIFICATE OF SERVICE

      I certify that a true copy of this motion has been served on the Hon. Ronald L.

Goranson, counsel for Appellant, by utilizing the electronic service function of the

Texas courts e-filing system on October 7, 2015.

                                              //s/ Rebecca D. Ott
                                              Rebecca D. Ott




                                          2